ORDER DISMISSING APPEALThis is a pro se appeal from a district court order denying a "motion for court to grant fee of $138,957.38 for compensation for work, labor and materials for being appointed by district court to represent self ... and an amended total cost to represent self." Eighth Judicial District Court, Clark County; Elissa F. Cadish, Judge.Because no statute or court rule permits an appeal from the aforementioned order in a criminal matter, we lack jurisdiction. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, weORDER this appeal DISMISSED.1Given this order, we take no action on the pro se documents filed on March 21, 2018, and April 6, 2018.